Citation Nr: 1821554	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-00 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to December 27, 2016, and in excess of 20 percent thereafter for chronic muscular back strain.

2.  Entitlement to service connection for a right knee disorder, to include as secondary to the service-connected left leg below knee amputation.

3.  Entitlement to service connection for right lower extremity radiculopathy, to include as secondary to the service-connected chronic muscular back strain.

4.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 


INTRODUCTION

The Veteran had active military service from June 1947 to June 1949.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida, which denied a rating in excess of 10 percent for chronic muscular back strain and service connection for a right knee disorder and right lower extremity radiculopathy.  A June 2017 rating decision increased the Veteran's chronic muscular back strain to 20 percent, effective December 27, 2016.  

A Board decision in November 2014 denied a rating in excess of 10 percent for chronic muscular back strain and remanded the issues of service connection for a right knee disorder and right lower extremity radiculopathy.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) only as to the increased rating issue.  In an Order dated in June 2015, the Court granted a Joint Motion for Partial Remand (JMPR) by the Veteran and VA General Counsel, which was incorporated by reference, to vacate the Board's decision as to that issue and remand the case for readjudication in accordance with the JMRP.  In December 2015, the Board remanded the increased rating issue for additional development.  The Board finds substantial compliance with the November 2014 and December 2015 remands.  

Subsequent to the most recent supplemental statement of the case, additional evidence was added to the claims file.  However, RO review of such evidence was waived in July 2017, August 2017 and November 2017.  Therefore, the Board can proceed.  

As noted in the December 2015 remand, the issue of waiver of an overpayment has been raised by the record, but has not been adjudicated by the Debt Management Center (DMC).  Therefore, the Board does not have jurisdiction over it, and it is referred to the Agency of Original Jurisdiction (AOJ) for transference to the DMC for appropriate action.  38 C.F.R. § 19.9(b) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to December 27, 2016, the Veteran's service-connected chronic muscular back strain was primarily manifested by complaints of pain, difficulty sitting and standing for extended periods of times, and limitation of flexion of the thoracolumbar spine to, at most, 80 degrees, but with no incapacitating episodes during the past 12 months.  

2.  Since December 27, 2016, the Veteran's service-connected chronic muscular back strain was primarily manifested by complaints of pain, difficulty standing and sitting for extended period of time, and limited range of motion, but no finding of ankylosis.    

3.  The Veteran's right knee disorder is not related to service or secondary to his service-connected left leg below knee amputation. 

4.  The evidence of record shows that the Veteran's right lower extremity radiculopathy is secondary to his service-connected chronic muscular back strain.  


CONCLUSIONS OF LAW

1.  Prior to December 27, 2016, the criteria for a disability rating in excess of 10 percent for chronic muscular back strain have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017).

2.  Since December 27, 2016, the criteria for a disability rating in excess of 20 percent for chronic muscular back strain have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017).

3.  The criteria for service connection for a right knee disorder, to include as secondary to the service-connected left leg below knee amputation, have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107, (2012); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a), 3.310 (2017).

4.  The criteria for service connection for right lower extremity radiculopathy, as secondary to service-connected chronic muscular back strain, have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107, (2012); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a), 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any specific issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The discussion below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.   

I. Increased Rating

The Veteran is seeking an increased rating for his chronic muscular back strain.  Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2017).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

The Veteran contends that he is entitled to a higher rating.  Specifically, stating he has constant back pain, difficulty sitting and standing for extended periods of time and uses an assistive device.  The Veteran is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237, lumbosacral strain.  Diagnostic Code 5237 is rated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula), which was provided to the Veteran in the 2013 statement of the case and will not be repeated here.  

The evidence of record reveals that the Veteran does not warrant a disability rating in excess of 10 percent for his chronic muscular back strain prior to December 27, 2016.  Indeed, his flexion was at worst limited to 80 degrees with pain and his combined range of motion testing was well over 120 degrees.  See September 2010 VA examination.  The Board notes the Veteran claims he cannot walk for extended periods of time, uses a cane, has difficulty sitting and standing, his daughter noted in an August 2015 affidavit that the Veteran's service-connected left leg disability caused his back to pull to one side, and was found to have muscle spasms and tenderness in the lumbar spine.  See September 2010 VA examination (noting the Veteran reported muscle spasms and had objective evidence of tenderness); see also July 2013 VA treatment record (documenting muscle spasms); see also September 2015 statement from Dr. D.B.M. (which states the Veteran's medical records reveal muscle spasms for almost 50 years).  Additionally, the Board notes Dr. D.B.M. reviewed records from August 1967 and February 1979, prior to the appeal period, that revealed mild scoliosis and moderate lordosis with some evidence of paravertebral muscle spasms bilaterally and a few VA treatment records note "LBP [lower back pain] and contralateral knee pain are very common in amputees due to the altered gait that is places greater stresses on these joints."  However, the medical evidence of record during the appeal period does not reveal any muscle spasms or guarding severe enough to result in abnormal gait or abnormal spinal contour.  See September 2010 VA examination (finding no muscle spasm, localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour); see also September 2011 private treatment record (in which the Veteran was found to have normal spinal alignment with gait appropriate for age and limited by pain); see also August 2016 VA treatment record (noting steady gait).  

The Board also acknowledges a September 2015 statement from Dr. D.B.M, stating the Veteran's current 10 percent does not accurately reflect his true disability; however, the Board finds the evidence does not reveal the Veteran warrants a higher rating.  

In considering these rating criteria, the Board has considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  Also, the Board has considered statements from the Veteran's daughter documenting the Veteran's pain and functional limitations.  However, the Board finds the Veteran's symptoms are adequately contemplated by his 10 percent disability rating based on painful motion and flexion greater than 60 degrees, but not greater than 80 degrees, and he is not entitled to a higher rating.  

Also pertinent in this case is whether an increased disability rating is warranted under the criteria for intervertebral disc syndrome (IVDS) used for evaluating incapacitating episodes.  The Board notes the an August 2015 affidavit from the Veteran's daughter notes the Veteran had one back spasm within in the last five years that was so bad he could not get out of bed.  Along with this statement and the other evidence of record, the Veteran's back strain has not been shown to have resulted in incapacitating episodes (requiring bedrest/treatment prescribed by a physician) having a total duration of at least 4 weeks but less than 6 weeks during the past twelve months and the Veteran has not asserted such.  As such, a higher disability rating under Diagnostic Code 5243 for incapacitating episodes is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243. 

For the period since December 27, 2016, the Board finds the Veteran does not warrant a disability rating in excess of 20 percent.  Indeed, the weight of the competent and credible evidence does not establish favorable or unfavorable ankylosis of the lumbar spine, or symptoms comparable to such.  See December 2016 VA examination (finding flexion limited at most to 40 degrees with pain and no ankylosis).  Although the December 2016 VA examiner found the Veteran had IVDS, there were no episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  Therefore, a higher rating under 5243 is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Board has considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, as noted above, the Board finds the Veteran's symptoms are contemplated by the 20 percent rating currently assigned.  

The Board has also considered whether separate ratings are warranted for any additional neurological impairment attributed to the Veteran's back strain for the entire period on appeal.  The Board notes the issue of entitlement to service connection for right lower extremity radiculopathy will be addressed below.  Additionally, the Veteran was denied service connection for radiculopathy of the left lower extremity in a November 2014 Board decision.  He did not appeal the denial.  Moreover, the Board finds the evidence is void of any finding of left lower extremity radiculopathy associated with the low back.  The Board further finds the evidence of record is absent any evidence of other neurological symptoms related to the spine during the pendency of the entire appeal.  

Therefore, the Board finds the evidence of record does not warrant a rating in excess of 10 percent prior to December 27, 2016, and in excess of 20 percent thereafter for the Veteran's chronic muscular back strain.  38 U.S.C.A. § 5110.  As the preponderance of the evidence is against assignment of any higher rating for any time period, the benefit-of-the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017).

II. Service Connection

The Veteran claims service connection for a right knee disorder, to include as secondary to the service-connected left leg below knee amputation, and right lower extremity radiculopathy, to include as secondary to the service-connected chronic muscular back strain.

The regulations pertinent to the Veteran's service connection claims (38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310) were provided to him in the 2013 statement of the case.  Since he has had adequate notice of the pertinent laws, they will not be repeated here.


Right Knee Disorder

The Board notes the Veteran does not assert his right knee disorder is directly related to service and the evidence of record does not reflect such.  Furthermore, the Board notes the evidence of record does not include any medical opinion otherwise relating the Veteran's right knee disability directly to his active service.  Indeed, service treatment records are silent for any complaints or treatment of the right knee and the Board notes the first post-service evidence in the record of degenerative changes of the right knee was in 2007.  See December 2007 VA treatment record (noting a history of osteoarthritis in the right knee).  Thus, service connection for arthritis of the right knee on a chronic disease presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309 (2017).

Moreover, post-service medical records are silent as to any complaints of right knee pain until 1999, 50 years after service,  See September 1999 VA treatment (noting right knee pain); also see September 2010 VA examination (in which the Veteran reports onset of right knee pain in late 1990's).  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis, which weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Therefore the Board finds the evidence is against a finding that the Veteran's right knee disorder is directly related to service.   

While the Board recognizes the Veteran's assertions that his right knee disorder is secondary to his service-connected left leg below knee amputation, the Veteran is not competent to make this conclusion.  Although lay persons are competent to provide opinions on some medical issues, the specific disability in this case, musculoskeletal disorders, fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2012); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Musculoskeletal disorders require specialized training and medical diagnostic testing for a determination as to diagnosis, and they are not susceptible of lay opinions on etiology.  There are many different possible musculoskeletal disorders, and a layperson is not competent to diagnose among them or to provide an etiology.  Therefore, the Board finds that the Veteran's statements of record cannot be accepted as competent evidence sufficient to establish service connection for a right knee disorder.

The Board acknowledges an August 2015 affidavit by the Veteran's daughter that notes the Veteran had a hand carved leg that he used when she was little.  "It was shorter than his natural leg by 1 inch, to enable him to bring his leg forward without tripping in a more natural gait.  As time went on, this put more strain on his back and right leg, thus causing, in my opinion, most of his problems with both his back and right leg."  Additionally, the Veteran use to hop on his right leg for short distances, but had to stop doing this due to pain in his right knee.  "He, without realizing it, rubs that right knee a lot, especially when he had done any amount of distance walking."  The Board notes that the Veteran's daughter is a registered nurse, an individual who presumably has the requisite medical knowledge to assess the etiology of a condition.  However, the Board does not find this opinion probative because it does not include review of the claims file, employs speculative language and is not supported by clinical data or adequate rationale.  Furthermore, the record contradicts this opinion.  Indeed, a July 2005 VA treatment record notes the Veteran reported right knee pain since falling several months ago and a March 2007 VA treatment record notes the Veteran developed knee pain last week and denied any injury or history of this problem.  Moreover, the Veteran reported during his September 2010 VA examination that his right knee pain started two to three years after he had a blood clot removed from his right thigh and a nerve was cut out. 

Instead, the Board finds the October 2010 and December 2014 VA medical opinions to be of great probative value.  The October 2010 VA examiner reviewed the September 2010 VA examination and found the claimed condition was less likely as not due to the Veteran's service-connected condition, explaining that his right knee condition was more likely part of a generalized arthritic process and less likely due to the left below knee amputation as he had a below knee amputation since age 19, was fitted with a prosthesis since then and no gait deviations with altered weight bearing were mentioned on examination.  The December 2014 VA examiner found the claimed condition was less likely as not aggravated by his service-connected condition because he had a below knee amputation since age 19, was fitted with a prosthesis since then and no gait deviations with altered weight bearing were mentioned or evident on the VA examination.  "No clinical reason for aggravation.  Vets right knee condition is more likely part of a generalized arthritic process, without aggravation from lt [left] BKA [below knee amputation]."  

The Board finds the VA examiners' opinions to be highly probative.  Although some VA treatment records state the Veteran had an altered gait, it is clear such notations were not based solely on review of the Veteran's gait in the context of his right knee.  Furthermore, while a few VA treatment records note "LBP [lower back pain] and contralateral knee pain are very common in amputees due to the altered gait that is places greater stresses on these joints," such statements are merely speculative and unclear as to whether such finding applies to the Veteran's claim.  Instead, the VA examiners' opinions clearly reflect consideration of the Veteran's medical history and current examination of his knee when providing a complete medical rationale identifying why there was no evidence, based on current medical knowledge, to support the Veteran's claim that his right knee disorder was related to his service-connected left leg below knee amputation.  

Additionally, the record reflects no evidence that the Veteran's right knee disorder is aggravated by his service-connected back strain and the Veteran does not contend such.  See January 2015 VA medical opinion.   

In sum, the Board finds the elements of service connection for a right knee disorder have not been met.  Accordingly, service connection for the claimed disability is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against these claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Right Lower Extremity Radiculopathy

Initially, the Board notes the Veteran does not contend and the evidence of record does not include any medical opinion otherwise relating the Veteran's right lower extremity radiculopathy directly to his active service.  

However, the Board finds the Veteran's right lower extremity radiculopathy is as likely as not secondary to his service-connected chronic muscular back strain.  Indeed, a September 2015 report from Dr. D.B.M., an orthopedic surgeon, notes after reviewing the Veteran's claim file, relevant medical literature and interviewing the Veteran, it is at least as likely as not that his radiculopathy is the direct result of his accelerated lumbosacral pathology.  Dr. D.B.M. explained that the Veteran reported radiculopathy symptoms in 1989 and the continuing intermittent presence of such condition was noted in the September 2010 VA examination.  The Board finds the private opinion to be highly probative as it is clear Dr. S. reviewed the Veteran's medical history and provided an adequate rationale for his opinion.  Such finding is further supported by the December 2016 VA examiner's finding of radiculopathy on the right side with involvement of L4/L5/S1/S2/S3 nerve roots (sciatic nerve).  

Moreover, there is no other adequate opinion of record to refute Dr. D.B.M.'s finding.  While the October 2010 and December 2014 VA examiners found it was less likely than not that the Veteran's right lower extremity radiculopathy was caused by or aggravated by his service-connected muscular back strain, both examiners based this finding on the inaccurate fact that the Veteran only started to complain of radicular symptoms a few years ago.  In fact, the evidence shows the Veteran complained of pain radiating from his back and down his leg in April 1981, September 1989, and April 1998.  Therefore, the Board finds little probative value in those opinions.  

Resolving reasonable doubt in the Veteran's favor, the Board finds service connection for a right lower extremity radiculopathy is warranted. 

ORDER

Entitlement to a disability rating in excess of 10 percent for chronic muscular back strain prior to December 27, 2016, is denied.

Entitlement to a disability rating in excess of 20 percent for chronic muscular back strain since December 27, 2016, is denied.

Entitlement to service connection for a right knee disorder, to include as secondary to the service-connected left leg below knee amputation, is denied.  

Entitlement to service connection for right lower extremity radiculopathy, to include as secondary to service-connected chronic muscular back strain, is granted.  


REMAND

The Veteran has a claim for TDIU pending.  Given the fact that service connection has been granted for right lower extremity radiculopathy in this decision, the Board finds that the adjudication of TDIU is potentially impacted by the disability rating and effective date which will be assigned.  As such, the Veteran's TDIU claim is remanded so that it may be readjudicated following the assignment of a disability rating and effective date.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Once a disability rating and effective date has been assigned to the disability which has been granted service connection by this decision, and following any necessary development, readjudicate the TDIU claim.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).




______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


